Field, C. J.
This is an action for a legacy by one of the children of Mrs. William M. Walker. Mrs. Walker is one of the legatees named in the will of William Reed Holbrook. She died on March 31, 1881, leaving the plaintiff as one of her heirs. William Reed Holbrook died on February 12, 1886. Mrs. Walker was not a relative of Mr. Holbrook. The legacy to Mrs. Walker is in these words: “ I give and bequeath to Mrs. William M. Walker, widow of the late William M. Walker of Cincinnati, the sum of one thousand dollars unto her and heirs and assigns. . . . Mr. Ambrose M. Bryson of Cincinnati can be informed of this bequest to Mrs. Walker of Cincinnati.” The contention of the counsel of the plaintiff is, that this clause should be construed as a gift to Mrs. Walker if she should be alive at the time of the testator’s death, but if she should not be alive at that time, then as a gift to her heirs. But we'see nothing in the will whereby the words “ heirs and assigns ” can be construed otherwise than as words of limitation. We are unable to distinguish this case from Wood v. Seaver, 158 Mass. 411.

Judgment affirmed.